[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                               FEBRUARY 9, 2012
                            No. 11-10536
                        Non-Argument Calendar                     JOHN LEY
                                                                   CLERK
                      ________________________

                D.C. Docket No. 1:10-cr-20438-DMM-10



UNITED STATES OF AMERICA,

                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                  versus

BLANCA LOURDES DELLASERA,

                            llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 9, 2012)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:
      Blanca Lourdes Dellasera appeals her convictions for wire fraud, 18 U.S.C.

§ 1343, and conspiracy to commit wire fraud, id. § 1349, stemming from her role

in a conspiracy to defraud mortgage institutions. Dellasera challenges the

admission of the testimony of Janeth Becerra and the denial of Dellasera’s request

to instruct the jury that coconspirator Theresa Gonzalez was a “missing witness.”

We affirm.

      The district court did not abuse its discretion when it admitted testimony

from Becerra. Dellasera offered Becerra, a coworker at Baptist Hospital, an

opportunity to make $10,000 by serving as a straw buyer in a real estate

transaction. Becerra testified that she rejected that offer because she knew that a

transaction in which she received “money just to purchase . . . property” to be

“place[d] . . . in her name” was fraudulent. Becerra’s testimony conveyed her

rational “perception” of Dellasera’s offer, Fed. R. Evid. 701, and aided the jury in

determining whether Dellasera intentionally participated in a scheme to defraud,

see United States v. Jennings, 599 F.3d 1241, 1251 (11th Cir. 2010).

      The district court also did not abuse its discretion by refusing to instruct the

jury that Gonzalez was a “missing witness.” Gonzalez was not “peculiarly within

the control of” the government. United States v. Nahoom, 791 F.2d 841, 846

(11th Cir. 1986). Although Gonzalez agreed to “honor whatever obligation she

                                          2
[had] under her plea agreement,” the government stated that Gonzalez intended to

“invoke her Fifth Amendment rights” and was allowed to do so “[u]nder United

States [v.] Kuku,” in which this Court held that “a defendant retains the Fifth

Amendment privilege against self-incrimination prior to sentencing, despite

having entered a guilty plea, because of the possible impact that compelled

testimony may have on [her] as yet undetermined sentence.” 129 F.3d 1435, 1438

(11th Cir. 1997).

      We AFFIRM Dellasera’s convictions.




                                          3